Citation Nr: 1820382	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus, so include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The January 2011 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus based, in part, on the absence of current diagnoses.  In December 2011, VA received new and material evidence in the form of a December 2011 VA examination report diagnosing bilateral hearing loss and tinnitus.  38 C.F.R. § 3.156(b) (2014).  The RO confirmed and continued the prior denial in a January 2012 rating decision.  The Veteran filed a notice of disagreement in April 2012.  He was issued a statement of the case in June 2012.  He filed a substantive appeal in August 2012.  

In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

This case was previously remanded by the Board in November 2014.  On remand, the Veteran was granted entitlement to service connection for bilateral hearing loss.  The issue of entitlement to service connection for tinnitus was denied, and it has been returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claim of entitlement to service connection for bilateral hearing loss was granted on remand based on the February 2015 opinion of a VA examiner.  Because the Veteran expressly denied that he was experiencing recurrent tinnitus, no etiology opinion was provided.

The Board notes that the Veteran has reported tinnitus at other times during the appeals period.  (See December 2011 VA hearing loss and tinnitus examination report; November 2013 private medical record.)  Therefore, the Veteran has demonstrated the presence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The evidence also reflects that the Veteran suffered acoustic trauma in service.  The Veteran's service department records indicate that he was a communication center specialist during service.  At his hearing, the Veteran testified to the effect that he was exposed to loud noise during basic training and from the loud chattering of the teletypes.  He related that he learned to use the teletype in a class with at least 16 other people, and all of the teletypes were operating at the same time.  Also, he described operating the teletype underground during 12-hour shifts when stationed in Panama for a period of 10 months. 

Furthermore, the Veteran has now been service connected for bilateral hearing loss.  

The Board must remand this claim to obtain an etiology opinion that addresses the question of whether the Veteran's tinnitus is related to service or to his service-connected bilateral hearing loss.

On remand, the AOJ should obtain any outstanding VA and private medical records, including any VA medical records that were created after the records were last obtained in February 2015, and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in February 2015) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the claims file to be sent to a medical professional with appropriate expertise to obtain an opinion with respect to the question below.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND.  The examiner should note in the VA examination report that this action has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Following completion of the above, the examiner should respond to the following questions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the current diagnosis of tinnitus can be attributed to any incident of service, including military noise exposure from basic training and from his duties as a teletype operator?  In answering this question, please note that the Veteran has been service connected for bilateral hearing loss, which has been found to be etiologically linked to his in-service noise exposure.

(b)  It is at least as likely as not (50 percent probability or greater) that the current diagnosis of tinnitus was caused or aggravated by his service-connected hearing loss?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, readjudicate the issue of entitlement to service connection for tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




